759 N.W.2d 354 (2008)
Gary L. BUSH, Guardian of Gary E. Bush, a Protected Person, Plaintiff-Appellee,
v.
Behrooz-Bruce SHABAHANG, M.D., George T. Sugiyama, M.D., M. Ashraf Mansour, M.D., Vascular Associates, P.C., and Spectrum Health Butterworth Campus, Defendants, and
John Charles Heiser, M.D., and West Michigan Cardiovascular Surgeons, Defendants-Appellants.
Docket No. 136617. COA No. 274709.
Supreme Court of Michigan.
October 17, 2008.

Order
On order of the Court, the application for leave to appeal the May 1, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on November 19, 2008, at 9:30 a.m., on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether that portion of the Court of Appeals judgment holding that the direct liability claims against defendants West Michigan Cardiovascular Surgeons and Spectrum Health Butterworth Campus should be dismissed without prejudice is inconsistent with this Court's decision *355 in Boodt v. Borgess Medical Center, 481 Mich. 558, 563-564, 751 N.W.2d 44 (2008).
We further ORDER that this case be argued and submitted to the Court together with the cases of Bush v. Shabahang, 482 Mich. 1014, 758 N.W.2d 267 (2008). The parties may file supplemental briefs no later than November 12, 2008. They should not submit mere restatements of their application papers.